DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 16-18, 20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U. S. Patent No. 6,403,291 (hereinafter referred to as Kawashima).
Kawashima, in the abstract, in col 1, lines 6-14, in col 5, lines 12-67, in col 6, in col 7, and col 9, discloses an exposure method for forming an electronic device (LSI or IC) wherein a multiple exposure process is performed on a resist of a wafer with a device pattern (i.e., resist layer formed on a device layer coated wafer), and using a mask to performing exposing of a first pattern followed by exposing a second pattern at different positions on the photosensitive material to be exposed, wherein the multiple exposure method is performed by scanning i.e., after a first exposure via the mask, making a movement with the mask relative to the substrate to perform a second exposure in a different regions, and Kawashima teaches that the multiple exposures can be overlapping or superposing (claimed partially overlaps).  Kawashima, in col 6, discloses that the photosensitive layer that is subjected to multiple exposures is developed (forming a patterned photosensitive layer), and in figure 4 illustrates etching followed by the developing process to form the patterned device layer. Kawashima, in col 2, lines 16-20, discloses that the linewidth formed in about 0.15 micron (less than 1 micron) (linewidth is transferred to the device layer) (claims 1, 16-17). Kawashima, in col 5, lines 18-20, discloses the formation of a circuit pattern on the wafer i.e., device layer includes metal or electrically conductive material (claim 9). Kawashima, in col 8, lines 48-55, discloses that the light source has a wavelength of about 365nm (claim 18).  Kawashima, in col 21, lines 1-39, discloses movement of the wafer with respect to mask or projection of the pattern, wherein the position of the substrate is shifter with an interval distance wider than the L/S width and is at a defocus width of about 0.5 micron (claim 20).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-8, 10-15,  is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,403,291 (hereinafter referred to as Kawashima) in view of U. S. Patent Application Publication No. 2002/0177054 (hereinafter referred to as Saitoh).
Kawashima is discussed in paragraph no. 3, above.
The difference between the claims and Kawashima is that Kawashima does not disclose the formation of the promoter layer or the treatment of the promoter layer as recited in claims 2-8.  Kawashima does not disclose the pre-baking, post-baking or post-development baking processes performed on the photoresist layer as recited in claims 10-15.  
Saitoh, in [0019], discloses an exposure process for forming a device (LSI), and in [0102] discloses the formation of an adhesion promoter on the substrate prior to depositing the photoresist and that the application of the promoter and photoresist includes pre-bake treatments i.e., baking after the application of the promoter and after the application of the photoresist (prior to exposure via the mask), wherein the promoter is disposed between the photoresist and the substrate (the substrate with the device layer), and Saitoh, in [0110], discloses that the upon exposure and development and etching, only a circuit pattern is remained on the wafer i.e., the developing process removes the portions of the developed photoresist and promoter underlying the developed areas, followed by etching that removes the resist mask and the underlying promoter.  
Therefore, it would be obvious to a skilled artisan to modify Kawashima by employing the process of using a promoter layer that underlies the photoresist because Saitoh, in [0102], discloses that the using a promoter layer between the photoresist and the substrate improves the adhesion between the photoresist and the substrate (base).  It would be obvious to a skilled artisan to modify Kawashima by employing the bake process (pre-baking) on the promoter and photoresist layers as taught by Saitoh because Saitoh, in [0102], discloses that the pre-bake removes the solvent.  It would be obvious to a skilled artisan to modify Kawashima in view of Saitoh by employing the claimed temperature range and time because Saitoh teaches that the pre-baking temperatures are softer than development and is for the purpose of only removing the solvent (ie., forming layer on the substrate) unlike a post-development step that would require higher temperatures to rid solvent and rinsing liquids.
Claim(s) 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over U. S. Patent No. 6,403,291 (hereinafter referred to as Kawashima) in view of U. S. Patent Application Publication No. 2013/0260313 (hereinafter referred to as Allen).
Kawashima is discussed in paragraph no. 3, above.
The difference between the claim and Kawashima is that Kawashima does not disclose the composition of the photosensitive material as recited in claim 19.
Allen, in [0003], discloses the use of photoresist that are chemically-amplified.
Therefore, it would be obvious to a skilled artisan to modify Kawashima by employing a chemically amplified resist as taught by Allen because Kawashima does not limit the resist composition to a non-chemically amplified resist and Allen, in [0003], discloses that the using a chemically-amplified photoresist enables high performance with respect to sensitivity to radiation and resolution capability.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daborah Chacko-Davis whose telephone number is (571)272-1380.  The examiner can normally be reached on 9:30AM-6:00PM EST Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571) 272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/DABORAH CHACKO-DAVIS/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        June 4, 2022.